UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Blue Chip Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Tax Information 44 Investment Management Agreement Approval 49 Summary of Management Fee Evaluation by Independent Fee Consultant 53 Board Members and Officers 58 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The U.S. equity market began the annual period ended October 31, 2011 on a strong note, but the investment environment grew increasingly challenging as the year progressed. Stocks came into the period with a head of steam, as the U.S. Federal Reserve Board's (the Fed's) stimulative "quantitative easing" initiative, signs of improving economic growth, strong corporate earnings and a more business-friendly political backdrop gave investors the green light to buy stocks.1 This favorable backdrop remained in place through the late spring: As late as April 29, 2011 in fact, the Russell 1000® Index (the fund's benchmark) had registered a gain of 17.12% from the start of the fund's reporting period.2 From that point, the investing backdrop gradually grew less favorable for three important reasons. The primary issue weighing on the market was the European debt crisis, which threatened the health of the region's banking sector and raised fears of a broader financial system collapse similar to what we witnessed in 2008 and 2009. At the same time, growth in China — which is generally seen as the engine of the world economy — slowed precipitously, raising fears that slower growth was a worldwide phenomenon and not one limited to the developed markets. Even more relevant to the U.S. market, the domestic economy exhibited weakness in gross domestic product growth, industrial production, consumer confidence and the labor market, which dampened the outlook for corporate earnings. In response to these developments, the U.S. stock market slipped lower during May and June 2011, and then plunged -14.65% in the third quarter. Larger, more stable companies outperformed in this environment, but — as the double-digit loss would indicate — they were nonetheless hit hard in the downturn. The market subsequently staged a massive recovery in October, however, enabling the index to finish the period with a respectable, high-single-digit gain. The Class A shares of the fund produced a positive absolute return of 7.46%, but slightly underperformed the 8.01% return of the benchmark. Our approach uses both quantitative techniques and fundamental analysis to evaluate each company's stock price relative to the company's earnings, operating trends, market outlook and other measures of performance potential. This process worked very well for the first three quarters of the year, but it underperformed during the down market of August and September. The traditional relationships between stock price performance and underlying company fundamentals broke down during this time, causing the fund to lose the performance advantage it had built up through the early part of the year. Although we were disappointed by this development, we also recognize that the fund can lag when market conditions become highly atypical. Rather than emphasizing these short-term performance results, we choose to remain focused on using our unique investment process to outperform the benchmark over a full market cycle. Positive Contributors to Fund Performance In terms of sectors, the fund delivered its best relative performance in health care. Two factors came into play here. First, we were helped by holding an overweight (above-benchmark) position in a sector that performed very well amid investors' flight to the safer areas of the market late in the period. Second, our stock picks produced a total return nearly triple that of the health care stocks in the benchmark.3 We held a number of companies whose steady fundamentals enabled them to outperform in both the rising market of October-May and in the subsequent downturn. Our largest contributors were overweights in benefits providers such as UnitedHealth Group, Inc. and Humana Inc., services companies such as Cardinal Health, Inc., the biotechnology companies Biogen Idec, Inc. and Cephalon Inc.,* and the pharmaceutical giant Bristol-Myers Squibb Co. Our stock picks also outperformed in the financial sector, which was a significant positive given that financials were the worst-performing area of the market in the annual period. Here, the largest contributions to performance came from our underweights in major banking and brokerage stocks that lagged the broader sector by a substantial margin. Although a number of stocks fit this bill, the most important underweights were Bank of America Corp.,* Citigroup, Inc.* and Goldman Sachs Group, Inc.* Our overweight positions in Capital One Financial Corp. and Discover Financial Services also added value. Clearly, financials were an area of the market where it paid to have a focus on traditional metrics such as fundamentals and valuations. The consumer discretionary and telecommunications sectors were also areas of strength for the fund.4 Our top contributors in the two areas were VF Corp. and Verizon Communications, Inc., respectively. Negative Contributors to Fund Performance Unfortunately, these positives were outweighed by our underperformance in other segments of the market. The largest shortfall occurred in information technology, where our over- and underweight positions both took a toll on relative performance. In terms of our overweights, our positions in Computer Sciences Corp. and Micron Technology, Inc.* lagged significantly. We were also hurt by holding underweights in some of the sector's outperforming mega-cap stocks, including Apple, Inc., Oracle Corp.* and Intel Corp. The materials and industrials sectors also proved to be difficult areas for the fund. In materials, the two largest detractors were overweights in the fertilizer producer CF Industries Holdings, Inc. and the gold mining company Newmont Mining Corp. While Newmont performed very well for the full period, it lost ground during the time we held it in the fund. In the industrials sector, no single stock stood out. Instead, a number of smaller detractors combined to cause the underperformance. Utilities and consumer staples were also areas in which our stock picks failed to keep up with the benchmark. Outlook and Positioning As we move toward 2012, a great deal of uncertainty continues to hang over the U.S. equity market. Questions about the direction of economic growth, the ultimate resolution of the European debt crisis and the next move of the Fed are all issues that will likely have an impact on market performance. At the same time, the combination of improving earnings growth and reasonable valuations for the overall market provides a favorable backdrop for bottom-up stock selection. In this uncertain environment, we will maintain our steady, disciplined methodology in an effort to select the best individual stocks for the fund. We believe our even-handed approach and disciplined quantitative process will enable to us to identify opportunities — and ultimately deliver outperformance for our investors — over a full market cycle. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Blue Chip Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang Russell Shtern, CFA Portfolio Managers, QS Investors The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 Quantitative easing is a government monetary policy that is designed to promote lending and liquidity with an increase to the money supply that is facilitated through the purchase of government and other securities from the market. 2The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 3"Overweight" means a fund holds a higher weighting in a given sector or security compared with its benchmark index. "Underweight" means a fund holds a lower weighting in a given sector or security. 4The consumer discretionary sector consists of companies that provide nonessential goods and services. Some examples of companies in this sector include retailers, apparel companies and automobile companies. * Not held in the portfolio as of October 31, 2011. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 7.46% 13.72% -0.30% 3.86% Class B 6.48% 12.77% -1.15% 2.98% Class C 6.57% 12.87% -1.08% 3.05% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 1.29% 11.50% -1.48% 3.25% Class B (max 4.00% CDSC) 3.48% 12.24% -1.30% 2.98% Class C (max 1.00% CDSC) 6.57% 12.87% -1.08% 3.05% No Sales Charges Life of Class S* Class S 7.68% 14.03% -0.07% N/A 2.80% Institutional Class 7.55% 13.82% -0.08% 4.20% N/A Russell 1000® Index+ 8.01% 12.22% 0.54% 4.17% 3.36% *Class S shares commenced operations on February 1, 2005. Index returns began on January 31, 2005. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 1.19%, 2.11%,1.95%, 0.94% and 1.56% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Blue Chip Fund — Class A [] Russell 1000 Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ $
